Title: To Thomas Jefferson from Francis Eppes, 25 February 1825
From: Eppes, Francis
To: Jefferson, Thomas

Poplar Forest
Feb. 25. 25.I should have written to you sooner, my Dr Grandfather, and given all the particulars of our late accidint, had I not supposed them already detailed by Elizabeth, who writes every mail to some one of your family. it occurred during the last snow, which  by its depth induced me to burn the chimnies become very foul from long neglect. the wind it seems, had blown the snow off in several places, and in two of these the fire caught: one under the ballustrade and the other at the bottom of the platform, which supports the top railing. the first notice given us of the fire was the house’s filling with smoke. I ran up to the top immediately & thought all over, for the fire was burning rapidly under the ballustrade and platform, and except the hostler my hands a mile of shut up in a tobacco house. it was nearly an hour before we had any help, and in that time we had scarcely got the railing down and floor off to come at the fire. but it was soon extinguished on the arrival of sufficient force. and now to the damages which I am glad to say are not as serious as you apprehend. 2000 shingles with some of the sheeting were burnt & torn off the N.W. corner. the ballustrade in the same quarter burnt & cut down. the entire railing at top nearly destroyed. the platform and shinglels under it in the same quarter burnt and pulled off. the cornice of the Dining room was saved by the thickness of the plaistering tho’ a large hole over the fire place is burnt in the ceiling. this I believe is the total damage sustained at present, but such an accident in the night, or in windy weather, would be fatal to the house and perhaps its inhabitants; and from the tinder like state of the shingles which are extremely old and decayed I think the recurrence not at all improbable. thinking your carpenters engaged, I had the roof repaired in a temporary manner with slabs, and had intended to make my carpenter tho’ a rough hand, reshingle the whole if you think it advisable but the ballustrade and railing are I am affraid beyond his art. the terrace too is entirely gone. the joists and floor are rotted completely, and nothing but an entire renewal can render the offices again habitable.—If you can furnish it I should be much obliged to you for a plat of the land upon which I live. a difficulty has occurred on the line between Cobbs & you, where I have cleared out to the waterlick road, not being able to find any but corner trees; and I wish very much to have the tract surveyed for the purpose of laying off the fields equally.—Have Cummings & Hilliard arrived? and if they have are you still willing to take my Coke and give me the value in other books? my love to you all. believe me ever & affectionately yrsFrans Eppes.PS)If your catalogue for the university library is published I would be much obliged to you for a copy.—